Citation Nr: 1029469	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C. W.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had active duty from August 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Huntington, West Virginia, 
VA Regional Office (RO).

This case has previously come before the Board.  In October 2009, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The Veteran testified at a travel Board hearing in August 2009 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not establish that 
tinnitus was manifest in service or is otherwise attributable to 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active service.  38 
U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The January 2010 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in 

this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in January 2010.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent notice regarding the appropriate 
disability rating or effective date to be assigned in November 
2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the October 2009 remand.  The Veteran was 
afforded a VA examination in January 2010 and the relevant 
opinion is adequate for a determination.  

The Veteran asserts entitlement to service connection for 
tinnitus.  Having considered the evidence, the Board finds that 
service connection is not warranted.  

As noted in the October 2009 remand, the Veteran's DD Form 214 
shows that he was assigned to an artillery squadron, and he 
asserts that he has tinnitus related to loud noise exposure 
during service, to include having had a canon discharge near his 
head and having been knocked on his back from the concussion of a 
blast from a gun going off near his head, to include is 
association with combat.  The Board notes that while the February 
2007 rating decision reflects the AOJ's determination that the 
Veteran did not engage in combat with the enemy via notation of 
combat code "1," in 2006, the Veteran's in-service stressors 
establishing combat exposure were verified.  Regardless, the 
provisions of 38 U.S.C.A. § 1154 (b) merely relax the 
adjudicative evidentiary requirements for determining what 
happened in service.  In this case, competent evidence relating 
current disability to service is still required to substantiate 
the claim.  

The Veteran is competent to report his symptoms, to include loud 
noise exposure and ringing in his ears, both during service and 
after service and the Board accepts that the Veteran was exposed 
to noise during service.  In addition, the Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to include tinnitus.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veteran's lay opinion alone, 
however, is not sufficient upon which to base a determination as 
to a relationship between service and current disability in this 
case.  Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007);  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Competence and credibility are to be distinguished.  

In a March 2007 audiologic examination report, the examiner 
concluded that it was not at least as likely as not that tinnitus 
was a result of service noting inconsistencies in the Veteran's 
report of the time of onset.  In addition, the January 2010 
examiner stated that it is less than likely that the Veteran's 
tinnitus is related to service, noting that service treatment 
records are negative for relevant complaints or findings, and 
that the Veteran gave varying accounts as to the date of onset.  

To the extent that it has been asserted, to include in a March 
2010 VA Form 646, that memory loss associated with service-
connected posttraumatic stress disorder (PTSD) affects the 
Veteran's ability to recall the time of onset of tinnitus, the 
Board notes that the Veteran's memory impairment is contemplated 
in the 100 percent evaluation assigned for his service-connected 
PTSD.  Regardless, the competent and probative evidence does not 
establish that tinnitus is related to service.  

The Board notes that while scarring along each tympanic membrane 
was identified in a September 2003 VA record, an onset of 
tinnitus was noted one to two years earlier, not since service.  
A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

In addition, the Board notes that the literature submitted in 
April 2010 is not specific to this Veteran, and is thus, 
speculative, and of diminished probative value, if any, and does 
not establish a nexus between tinnitus and the Veteran's service.  
In addition, while a history of onset of tinnitus during service 
was noted on VA examination in February 2007, a mere 
transcription of lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The Board notes that a September 2003 audiologic record notes a 
history of post-service noise exposure, to include having worked 
in a sawmill for five years, and in association with carpentry 
and hunting.  Regardless, the competent and probative evidence 
does not establish the Veteran has tinnitus related to his 
service.  

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, to include 
those received in April 2006, the Board finds such attempt to be 
inconsistent with the more probative contemporaneous record.  
Specifically, the service treatment records are negative for 
relevant findings, the September 1971 separation examination 
report shows that the ears and drums were normal, he specifically 
denied relevant complaints on the accompanying medical history, 
and the competent and probative audiology opinions are to the 
effect that tinnitus is not related to service.  Such evidence is 
far more reliable than the Veteran's remote claim.  

In this case, the Board has accorded more probative value to the 
January 2010 VA opinion to the effect that tinnitus is not 
related to service.  The examiner reviewed the claims file and 
provided a rationale for the opinion based on objective findings 
and reliable principles.  The opinion is not inconsistent with 
the contemporaneous evidence.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

Service connection for tinnitus is denied.  


REMAND

The Veteran is seeking entitlement to service connection for 
hearing loss.  The January 2010 VA opinion is inadequate for a 
determination in regard to the issue of service connection for 
bilateral hearing loss because it is specifically based upon 
normal hearing at separation.  As specifically stated in the 
Board's October 2009 remand, the United States Court of Appeals 
for Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a medical relationship between a veteran's in-service 
exposure to loud noise and a current disability.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the January 2010 opinion to be inadequate for a 
determination in regard to the issue of entitlement to service 
connection for bilateral hearing loss.  Thus, an opinion should 
be obtained, stated in the positive or negative, in the specific 
terms noted in paragraph number 1 below, in regard to whether 
bilateral hearing loss is etiologically related to in-service 
disease or injury, to include noise exposure, or otherwise 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the January 2010 VA examiner, if available; 
otherwise another VA examiner.  The 
examiner's attention should be directed to 
this remand, as well as the Board's October 
2009 remand.  The AOJ should request that the 
examiner provide an opinion, based on a 
review of the claims file, to include a 
September 1993 VA record noting scarring 
along each tympanic membrane, in terms of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability of 
50 percent) or less likely than not (i.e., 
probability less than 50 percent) that 
bilateral hearing loss is related to service, 
to include in-service noise exposure, or 
otherwise related to service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy, and any 
further development in that regard should be 
accomplished before returning the claims file 
to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


